Exhibit 10.8





INVESTMENT OPPORTUNITY ALLOCATION AGREEMENT
This INVESTMENT OPPORTUNITY ALLOCATION AGREEMENT (this “Agreement”) is dated as
of November 25, 2013, by and among Phillips Edison - ARC Shopping Center REIT
Inc., a Maryland corporation (“PE-ARC”), Phillips Edison - ARC Grocery Center
REIT II, Inc., a Maryland corporation (“PE-ARC II” and, together with PE-ARC,
the “Funds”), Phillips Edison NTR LLC, a Delaware limited liability company (the
“PE-ARC Sub-advisor”), and Phillips Edison NTR II LLC, a Delaware limited
liability company (the “PE-ARC II Sub-advisor” and, together with the PE-ARC
Sub-advisor, the “Fund Sub-advisors”).
WHEREAS, each Fund is a public real estate investment trust co-sponsored by AR
Capital, LLC, a Delaware limited liability company (“AR Capital”), or its
Affiliates, and Phillips Edison Limited Partnership, a Delaware limited
partnership (“PECO”), or its Affiliates;
WHEREAS, pursuant to that certain Fourth Amended and Restated Sub-advisory
Agreement (the “PE-ARC Sub-advisory Agreement”) by and between American Realty
Capital II Advisors, LLC (the “PE-ARC Advisor”) and PE-ARC Sub-advisor, dated
February 4, 2013, as amended from time to time, the PE-ARC Sub-advisor has been
delegated the duties of the PE-ARC Advisor, including the obligations to manage
the everyday affairs of PE-ARC, pursuant to that certain Second Amended and
Restated Advisory Agreement by and between PE-ARC, Phillips Edison - ARC
Shopping Center Operating Partnership, L.P. and the PE-ARC Advisor, dated as of
June 19, 2013, as amended from time to time;
WHEREAS, pursuant to that certain Sub-advisory Agreement (the “PE-ARC II
Sub-advisory Agreement”) by and between American Realty Capital PECO II
Advisors, LLC (the “PE-ARC II Advisor”) and PE-ARC II Sub-advisor, dated
November 25, 2013, as amended from time to time, the PE-ARC II Sub-advisor has
been delegated the duties of the PE-ARC II Advisor, including the obligations to
manage the everyday affairs of PE-ARC II, pursuant to that certain Advisory
Agreement by and between PE-ARC II, Phillips Edison - ARC Grocery Center
Operating Partnership II, L.P. and the PE-ARC II Advisor, dated as of November
25, 2013, as amended from time to time;
WHEREAS, each of the PE-ARC Sub-advisor and the PE-ARC II Sub-advisor is
directly wholly owned by PECO or its Affiliates;
WHEREAS, each of the Funds intends to invest in Investments (as defined in
Schedule I hereto); and
WHEREAS, the Funds wish to delineate their respective rights and obligations
with respect to the pursuit and acquisition of such Investments;
NOW, THEREFORE, in consideration of the mutual agreements herein made and
intending to be legally bound, the parties hereto hereby agree as follows:
ARTICLE I
INVESTMENT OPPORTUNITIES


1.1    Investment Allocation.
(a)The parties hereto agree that, during the term of this Agreement:



1

--------------------------------------------------------------------------------



(i)     In accordance with Section 8.4 of the PE-ARC Sub-advisory Agreement,
until such time as PE-ARC has substantially invested or committed to investment
all of the equity raised by PE-ARC during the Offering Period, PE-ARC shall have
the right of first refusal to acquire any Investment before PE-ARC II may pursue
the acquisition of any such Investment, except as may otherwise be agreed upon
in writing by the boards of directors of each of the Funds. All of the equity
raised by PE-ARC during the Offering Period will be deemed to have been
substantially invested or committed to investment when, in the aggregate, the
net equity raised by PE-ARC during the Offering Period has (1) been utilized by
PE-ARC to acquire real estate and/or real estate-related assets and, (2) to the
extent any remaining equity has not been utilized by PE-ARC to acquire real
estate and/or real estate-related assets, such remaining equity has been
allocated by PE-ARC and the PE-ARC Sub-advisor for the purposes of funding the
acquisition of additional real estate and/or real estate-related assets for
which PE-ARC, the PE-ARC Sub-advisor or one of their affiliates has executed
purchase and sale agreements and/or letters of intent for the purposes of
acquiring any such assets; and
(ii)     After such time as PE-ARC has substantially invested or committed to
investment all of the equity raised by PE-ARC during the Offering Period, if
either Fund Sub-advisor determines that an Investment is an appropriate
acquisition for the Fund for which it serves as sub-advisor, such Investment
shall be submitted for approval to the board of directors of the Fund that less
recently received allocation of an Investment pursuant to the terms of this
Agreement. Such allocations will be made on a rotational basis based upon the
date upon which a purchase and sale agreement for each Investment was executed
by either of the Fund Sub-advisors or their affiliates. If the board of
directors of the Fund to which such Investment is first submitted for approval
determines to forego the opportunity to acquire such Investment, then such
Investment shall be submitted to the other Fund’s board of directors for its
approval. If both Funds last received the allocation of Investments the purchase
and sale agreements for which were executed on the same date, any subsequent
Investment shall be allocated to the Fund with the smallest portfolio of real
estate assets (as measured by aggregate purchase price) at the time the purchase
and sale agreement for such subsequent Investment is executed. Notwithstanding
the foregoing, if a Fund Sub-advisor, within its discretion as a fiduciary of
the respective Fund for which it serves as sub-advisor, determines that the Fund
for which it serves as sub-advisor does not have sufficient capital to acquire a
certain Investment or that the acquisition of a certain Investment would result
in an undesired level of concentration of properties in the Fund’s portfolio
(including, but not limited to, concentration by geographical location,
concentration of grocery-anchor tenant, or concentration of properties the
acquisition of which requires the assumption of existing debt), then such
Investment may be allocated to the other Fund and submitted directly to its
board of directors without following the procedures set forth in this Section
1.1(a)(ii).
(b)If any Fund elects to pursue a Portfolio Investment in accordance with
Section 1.1(a), but has insufficient capital to acquire all of such Portfolio
Investment, such Portfolio Investment shall be submitted in its entirety to the
board of directors of the other Fund without following the procedures set forth
in Section 1.1(a)(ii). If neither Fund has sufficient capital to acquire such
Portfolio Investment in its entirety, then the Fund Sub-advisors shall agree to
divide the individual Investments that constitute such Portfolio Investment in
an equitable manner and present the plan for the equitable division of the
individual Investments and such individual Investments allocated to each Fund to
the boards of directors of both Funds. It is within the discretion of the board
of directors of each Fund to approve the plan for the equitable division of the
individual Investments and the acquisition of each individual Investment. To the
extent that the board of directors of either Fund does not approve

2

--------------------------------------------------------------------------------



the plan for the equitable division of the individual Investments, the boards of
directors of both Funds shall negotiate with each other directly in establishing
an alternative plan for the equitable division of the individual Investments. To
the extent that the boards of directors of both Funds approve the plan for the
equitable division of the individual Investments but the board of directors of
either Fund foregoes the opportunity to acquire any individual Investment, such
individual Investment shall be presented to the board of directors of the other
Fund.


ARTICLE II
MISCELLANEOUS


2.1    Definitions. Capitalized terms used herein without definition have the
meanings ascribed to them in Schedule I hereto.


2.2    Termination. This Agreement shall terminate on the earlier of the date on
which (i) either of the PE-ARC Sub-advisory Agreement or the PE-ARC II
Sub-advisory Agreement terminates or expires in accordance with its terms and
(ii) either of the PE-ARC Sub-advisor or the PE-ARC II Sub-advisor is no longer
majority owned and controlled by PECO or its Affiliates.


2.3    Notices. All notices, requests and demands to or upon the respective
parties hereto shall be in writing (including by telecopy) to be effective, and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered against receipt or upon actual receipt of (i)
personal delivery, (ii) delivery by reputable overnight courier, (iii) delivery
by facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this Section 2.3):


PE-ARC:
Phillips Edison - ARC Shopping Center REIT Inc.
11501 Northlake Drive
Cincinnati, Ohio 45249
Attention: John B. Bessey
Fax: (513) 965-5660
with a copy to:
DLA Piper LLP (US)
4141 Parklake Drive, Suite 300
Raleigh, North Carolina 27612
Attention: Robert H. Bergdolt, Esq.
Fax: (919) 786-2202


3

--------------------------------------------------------------------------------





PE-ARC II:
Phillips Edison - ARC Grocery Center REIT II, Inc.
11501 Northlake Drive
Cincinnati, Ohio 45249
Attention: R. Mark Addy
Fax: (513) 965-5660
with a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Fax: (212) 969-2900
PE-ARC Sub-advisor:
Phillips Edison NTR LLC
11501 Northlake Drive
Cincinnati, Ohio 45249
Attention: John B. Bessey
Fax: (513) 965-5660
PE-ARC II Sub-advisor:
Phillips Edison NTR II LLC
11501 Northlake Drive
Cincinnati, Ohio 45249
Attention: R. Mark Addy
Fax: (513) 965-5660



2.4    Binding Nature of Agreement; Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns as provided
herein.


2.5    Integration. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.


2.6    Amendments; Waivers. This Agreement and the terms hereof may not be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto. No waiver of any term or condition hereof or obligation
hereunder shall be valid unless made in writing and signed by the party to which
performance is due.


2.7    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND

4

--------------------------------------------------------------------------------



INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF OHIO, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OHIO AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.


2.8    WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


2.9    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


2.10    Section Headings. The section and subsection headings in this Agreement
are for convenience in reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.


2.11    Counterparts. This Agreement may be executed (including by facsimile
transmission) by the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


2.12    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
PHILLIPS EDISON - ARC SHOPPING CENTER REIT INC.


By:
/s/ John B. Bessey

Name: John B. Bessey
Title: Co-President and Chief Investment
Officer


PHILLIPS EDISON - ARC GROCERY CENTER REIT II, INC.


By: /s/ R. Mark Addy
Name: R. Mark Addy
Title: Co-President and Chief Operating
Officer


PHILLIPS EDISON NTR LLC


By: /s/ John B. Bessey
Name: John B. Bessey
Title: Co-President


PHILLIPS EDISON NTR II LLC


By: /s/ R. Mark Addy
Name: R. Mark Addy
Title: Co-President





6

--------------------------------------------------------------------------------



Schedule I
“Affiliate” means, with respect to a specified Person, any Person directly or
indirectly controlling, controlled by, or under common control with the
specified Person.
“Investment” means (a) any grocery-anchored shopping center that is consistent
with the investment policies and objectives of the Funds as set forth in the
respective prospectus for each Fund’s initial public offering of common stock as
filed with the Securities and Exchange Commission and that would otherwise be
required to be presented to the Funds by the Fund Sub-advisors under the terms
of the PE-ARC Sub-advisory Agreement and the PE-ARC II Sub-advisory Agreement,
or (b) any group of related Investments to be acquired collectively as a
“portfolio” from a single seller or several related sellers. An Investment that
satisfies the criteria under subpart (b) above shall also be known as a
“Portfolio Investment.”
“Offering Period” has the meaning ascribed to such term in the PE-ARC
Sub-advisory Agreement.
“Person” means any individual, general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative or association and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
permits.





7